Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2020 has been entered. 

DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 06/30/2020.  In the Amendment, Applicant amended claims 1-3, 8-13 and 18-21.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claim 21.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
s 1, 4-11 and 14-21 (renumbered 1-17) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/01/2020 and 12/02/2020 has been considered (see form-1449, MPEP 609).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 03/31/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Yoon et al. (US PGPUB 2018/0102938, hereinafter Yoon) in view of Hsiao et al. (US PGPUB 2015/0341212, hereinafter Hsiao). 
	The invention is directed: log message should be translated into a metrics data point, the metrics data point is generated using the received log message, the generated metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs. A time series in which to insert the metrics data point generated using the received log message is identified. The generated metrics data point is inserted into the identified time series.

The closest prior arts are Yoon et al. (US PGPUB 2018/0102938, hereinafter Yoon) in view of Hsiao et al. (US PGPUB 2015/0341212, hereinafter Hsiao) are generally directed to various aspect of system, method, system and CRM for received log 

 However, none of Yoon and Hsiao teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 21. For examples, it failed to teach “translating the log message comprising the string into the metrics data point at least in part by generating the metrics data point using one or more values extracted from the log message, the generated metrics data point including a timestamp, a metric name, a metric value, and a set of metadata key-value pairs; identifying a time series in which to insert the metrics data point generated using the one or more values extracted from the log message, wherein the identifying comprises deriving a time series identifier based at least in part on at least a portion of the set of metadata key-value pairs included in the metrics data point generated using the log message; inserting the generated metrics data point into the identified time series”.

This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 21 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed 
	The dependent claims depending upon claims 1, 11 and 21 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163